4>54>-/5
                                 ELECTRONIC RECORD




COA#       01-13-01072-CR                         OFFENSE: 43.02 (Prostitution)

           Lawan Palumbo v. The State of
STYLE:     Texas                                  COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 5


DATE: 04/16/2015                    Publish: NO   TC CASE #:      1868453




                         IN THE COURT OF CRIMINAL APPEALS


          Lawan Palumbo v. The State of
STYLE:    Texas                                        CCA#:
                                                                        656 -/5*
         AWEtl ANT^S                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          R£/y^#t>                                     JUDGE:

DATE: _     1L    M    JOlT                            SIGNED:                             PC:_

JUDGE:            Ot   LJAAAs&H'^                      PUBLISH:                            DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD